The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to Applicant’s 06/10/2021 amendment(s) /response(s) in the Application 16/322,608 by Harada for “TERMINAL AND RADIO COMMUNICATION METHOD FOR RECEIVING PAGING CHANNEL, AND BASE STATION FOR TRANSMITTING PAGING CHANNEL”, filed on 02/01/2019. The amendment/response to the claims has been entered: 
Claims 1-6 and 9 are cancelled. 
Claims 7 and 16-18 are amended.
Therefore, claims 7-8 and 10-18 are now pending. 
This rejection is FINAL. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 10-12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over ERNSTROM et al. (US20100040015A1), hereinafter ERNSTROM, in view of SHIN (US20170251443A1), hereinafter SHIN.
Please note that SHIN’s provisional application No. 62/356,508, filed on Jun. 29, 2016 (hereinafter Provisional508) is also cited in the rejections below and has been attached to the previous Office Action(s).

Regarding claim 7, ERNSTROM teaches A terminal comprising: a receiver that receives a signal including at least one of a synchronization signal and a broadcast channel; (ERNSTROM, Fig. 9, paragraphs 69-70, teach subscriber station 110/112 (i.e. terminal) comprising controller 303 (i.e. processor), radio 302 and antenna 301 forming a receiver and configured to perform the functions as describe by Fig. 7, step 10, paragraph 57, wherein the terminal receives a sync signal (i.e. signal including at least one of a synchronization and a broadcast channel).)
and a processor that controls reception of downlink control information for paging (ERNSTROM, Fig. 7, steps 10-12, paragraphs 22, 57-58, teach reception of a paging signal (i.e. downlink control information for paging). Note, although the term “downlink control information” is not explicitly recited, the paging signal comprises information to control downlink transmissions (i.e. downlink control information).) located in a same symbol as the signal (ERNSTROM, Figs. 4A-4D, paragraph 49, teach formats carrying both the quick paging and synchronization signals during the same OFDMA symbol transmission time period (i.e. located within a same symbol as that of the signal).)
ERSNSTROM does not describe wherein the processor specifies a frequency resource for the downlink control information that is offset in a frequency direction with respect to a frequency resource of the signal,
Furthermore, ERSNSTROM does not describe the downlink control information as DCI, and wherein the downlink control information, DCI, for paging is transmitted in a physical downlink control channel.
However SHIN in the same field of endeavor teaches and wherein the processor specifies a frequency resource for the downlink control information that is offset in a frequency direction with respect to a frequency resource of the signal, (SHIN, Fig. 21, steps 2120, 2130, paragraphs 264-271, teach acquiring time and frequency synchronization and receiving system information (i.e. identifying a frequency resource for downlink control information) including channel raster offset information (i.e. that is offset, from the frequency resource of the signal, in a frequency direction). Support for the cited portions is found in Provisional508, pages 17-18, see section 3.1, channel raster offset indicator.) DCI, and wherein the downlink control information, DCI, for paging is transmitted in a physical downlink control channel. (SHIN, paragraphs 80, 82, teach control information is transmitted through a PDCCH (i.e. physical downlink control channel) is referred to as downlink control information (DCI). Support for the cited portions is found in Provisional508, page 4.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of ERNSTROM to identify a frequency resource for the downlink control information (DCI) that is offset, from the frequency resource of the signal, in a frequency direction and transmit the DCI in a PDCCH. The motivation would be to provide additional information or assistant information for using legacy LTE CRS in a NB-IoT system, thereby improving transfer rate and frequency efficiency (SHIN, paragraphs 5, 92; Provisional508, page 17, section 3. Composition of Invention).

Regarding claim 8, ERNSTROM in view of SHIN teaches the terminal according to claim 7, wherein the processor determines the frequency resource for the downlink control information based on a frequency position of a resource where the signal is received. (ERNSTROM, Figs. 4A-4D, paragraph 49, teach determining an Nth subcarrier (i.e. frequency resource) for the downlink control information based on other subcarriers (i.e. a frequency location of a resource) in which the signal is received. Furthermore, SHIN, Fig. 21, steps 2120, 2130, paragraphs 264-271, teach the channel raster offset information for determining the frequency resource based on a frequency position of a resource where the signal is received.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of ERNSTROM to determine the frequency resource for the downlink control information based on a frequency position of a resource where the signal is received. The motivation would be to provide additional information or assistant information for using legacy LTE CRS in a NB-IoT system, thereby improving transfer rate and frequency efficiency (SHIN, paragraphs 5, 92; Provisional508, page 17, section 3. Composition of Invention).

Regarding claim 10, ERNSTROM in view of SHIN teaches the terminal according to claim 7, wherein the processor controls reception of a downlink shared channel for paging located in a different symbol from a symbol where the downlink control information is received. (SHIN, paragraph 81, teach utilizing a downlink share channel (DL-SCH) for resource allocation, which comprises symbols that are different to the control region wherein control commands are received.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of ERNSTROM to configure reception of a downlink shared channel for paging located in a different symbol from a symbol where the downlink control information is received. The motivation would be to provide additional information or assistant information for using legacy LTE CRS in a NB-IoT system, thereby improving transfer rate and frequency efficiency (SHIN, paragraphs 5, 92; Provisional508, page 17, section 3. Composition of Invention).

Regarding claim 11, ERNSTROM in view of SHIN teaches the terminal according claim 7, wherein a symbol for receiving the downlink control information is within a time period consisting of a given number of symbols, (ERNSTROM, Figs. 4A-4D, paragraph 49, teach formats in which a OFDMA symbol is within a time period consisting of a given number of symbols.) 
and the processor control reception of a downlink shared channel in the symbol within the time period. (SHIN, paragraphs 221-222 teach that a physical channel may be defined as a PDSCH (i.e. downlink shared channel). More particularly, Fig. 3, paragraphs 79-82, teach a subframe comprising a control area and data area. The PDCCH (i.e. comprising the control information) transports a resource allocation and transmission format of a downlink shared channel (e.g. DL-SCH or PDSCH). The PDCCH format is determined according to the DCI and attaching the control information to a CRC RNTI, or P-RNTI to the control information. Therefore a symbol receiving the control information within a first slot of a subframe (i.e. time period consisting of a given number of symbols) indicates reception of a shared channel (e.g. DL-SCH/PDSCH) in the symbol within that time period. Supported  by Provisional508, page 17, section 3. Composition of Invention and page 4.). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of ERNSTROM to control reception of a downlink shared channel in a symbol receiving the DCI within a given time period. The motivation would be to provide additional information or assistant information for using legacy LTE CRS in a NB-IoT system, thereby improving transfer rate and frequency efficiency (SHIN, paragraphs 5, 92; Provisional508, page 17, section 3. Composition of Invention).

Regarding claim 12, ERNSTROM in view of SHIN teaches the terminal according to claim 7, wherein the processor controls reception of the downlink control information for paging based on a timing that is determined based on identification information of the terminal. (ERNSTROM, paragraph 47, teach receiving the paging signal by specifying a SS identifier (ID). Additionally, SHIN paragraph 82 teaches utilizing a unique identifier (RNTI).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of ERNSTROM to control reception of the downlink control information for paging based on a timing that is determined based on identification information of the terminal. The motivation would be to provide additional information or assistant information for using legacy LTE CRS in a NB-IoT system, thereby improving transfer rate and frequency efficiency (SHIN, paragraphs 5, 92; Provisional508, page 17, section 3. Composition of Invention).

Regarding claim 14, ERNSTROM in view of SHIN teaches the terminal according to claim 7, wherein the processor controls reception of a message located in the same symbol of the signal. (ERNSTROM, Figs. 4A-4F, paragraph 49, teach receiving the paging signal, which corresponds to a reception of a message (i.e. paging message).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of ERNSTROM to control reception of a message located in the same symbol of the signal. The motivation would be to provide additional information or assistant information for using legacy LTE CRS in a NB-IoT system, thereby improving transfer rate and frequency efficiency (SHIN, paragraphs 5, 92; Provisional508, page 17, section 3. Composition of Invention).

Regarding claim 16, ERNSTROM teaches A radio communication method for a terminal comprising: receiving a signal including at least one of a synchronization signal and a broadcast channel; and (ERNSTROM, Fig. 9, paragraphs 69-70, teach subscriber station 110/112 (i.e. terminal) comprising controller 303 (i.e. processor), radio 302 and antenna 301 forming a receiver and configured to perform the functions as describe by Fig. 7, step 10, paragraph 57, wherein the terminal receives a sync signal (i.e. signal including at least one of a synchronization and a broadcast channel).)
controlling reception of downlink control information for paging (ERNSTROM, Fig. 7, steps 10-12, paragraphs 22, 57-58, teach reception of a paging signal (i.e. downlink control information for paging). Note, although the term “downlink control information” is not explicitly recited, the paging signal comprises information to control downlink transmissions (i.e. downlink control information).) located in a same symbol as the signal, (ERNSTROM, Figs. 4A-4D, paragraph 49, teach formats carrying both the quick paging and synchronization signals during the same OFDMA symbol transmission time period (i.e. located within a same symbol as that of the signal).)
ERSNSTROM does not describe wherein the terminal specifies a frequency resource for the downlink control information that is offset in a frequency direction with respect to a frequency resource of the signal, 
Furthermore, ERSNSTROM does not describe the downlink control information as DCI, and wherein the downlink control information, DCI, for paging is transmitted in a physical downlink control channel.
However SHIN in the same field of endeavor teaches wherein the terminal specifies a frequency resource for the downlink control information that is offset in a frequency direction with respect to a frequency resource of the signal, (SHIN, Fig. 21, steps 2120, 2130, paragraphs 264-271, teach acquiring time and frequency synchronization and receiving system information (i.e. identifying a frequency resource for downlink control information) including channel raster offset information (i.e. that the terminal utilizes to offset, from the frequency resource of the signal, in a frequency direction). Support for the cited portions is found in Provisional508, pages 17-18, see section 3.1, channel raster offset indicator.) DCI, and wherein the downlink control information, DCI, for paging is transmitted in a physical downlink control channel. (SHIN, paragraphs 80, 82, teach control information is transmitted through a PDCCH (i.e. physical downlink control channel) is referred to as downlink control information (DCI). Support for the cited portions is found in Provisional508, page 4.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of ERNSTROM to identify a frequency resource for the downlink control information (DCI) that is offset, from the frequency resource of the signal, in a frequency direction and transmit the DCI in a PDCCH. The motivation would be to provide additional information or assistant information for using legacy LTE CRS in a NB-IoT system, thereby improving transfer rate and frequency efficiency (SHIN, paragraphs 5, 92; Provisional508, page 17, section 3. Composition of Invention).

Regarding claim 17, ERNSTROM teaches A base station comprising: a transmitter that transmits, to a terminal, a signal including at least one of a synchronization signal and a broadcast channel; (ERNSTROM, Fig. 8, paragraphs 63-65, teach base station 102 comprising radio 209 (i.e. transmitter) and control processor 202 configured to perform the functions as describe by Fig. 7, step 10, paragraph 57, wherein the base station transmits to a terminal a sync signal (i.e. signal including at least one of a synchronization and a broadcast channel).)
and a processor that controls transmission of downlink control information for paging (ERNSTROM, Fig. 7, steps 10-12, paragraphs 22, 57-58, teach reception of a paging signal (i.e. downlink control information for paging). Note, although the term “downlink control information” is not explicitly recited, the paging signal comprises information to control downlink transmissions (i.e. downlink control information).) located in a same symbol as the signal, (ERNSTROM, Figs. 4A-4D, paragraph 49, teach formats carrying both the quick paging and synchronization signals during the same OFDMA symbol transmission time period (i.e. located within a same symbol as that of the signal).)
ERSNSTROM does not describe wherein the terminal specifies a frequency resource for the downlink control information that is offset in a frequency direction with respect to a frequency resource of the signal, 
Furthermore, ERSNSTROM does not describe the downlink control information as DCI, and wherein the downlink control information, DCI, for paging is transmitted in a physical downlink control channel.
However SHIN in the same field of endeavor teaches wherein the terminal specifies a frequency resource for the downlink control information that is offset in a frequency direction with respect to a frequency resource of the signal, (SHIN, Fig. 21, steps 2120, 2130, paragraphs 264-271, teach acquiring time and frequency synchronization and receiving system information (i.e. identifying a frequency resource for downlink control information) including channel raster offset information (i.e. that the terminal utilizes to offset, from the frequency resource of the signal, in a frequency direction). Support for the cited portions is found in Provisional508, pages 17-18, see section 3.1, channel raster offset indicator.) DCI, and wherein the downlink control information, DCI, for paging is transmitted in a physical downlink control channel. (SHIN, paragraphs 80, 82, teach control information is transmitted through a PDCCH (i.e. physical downlink control channel) is referred to as downlink control information (DCI). Support for the cited portions is found in Provisional508, page 4.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of ERNSTROM to identify a frequency resource for the downlink control information (DCI) that is offset, from the frequency resource of the signal, in a frequency direction and transmit the DCI in a PDCCH. The motivation would be to provide additional information or assistant information for using legacy LTE CRS in a NB-IoT system, thereby improving transfer rate and frequency efficiency (SHIN, paragraphs 5, 92; Provisional508, page 17, section 3. Composition of Invention).

Regarding claim 18, ERNSTROM teaches A system comprising: a base station; and a terminal, wherein the base station comprises: (ERNSTROM, Fig. 8, paragraphs 63-65, teach base station 102 comprising radio 209 (i.e. transmitter) and control processor 202 configured to perform the functions as describe by Fig. 7, step 10, paragraph 57, wherein the base station transmits to a terminal a sync signal (i.e. signal including at least one of a synchronization and a broadcast channel).)
a transmitter that transmits, to a terminal, a signal including at least one of a synchronization signal and a broadcast channel; (ERNSTROM, Fig. 8, paragraphs 63-65, teach base station 102 comprising radio 209 (i.e. transmitter) and control processor 202 configured to perform the functions as describe by Fig. 7, step 10, paragraph 57, wherein the base station transmits to a terminal a sync signal (i.e. signal including at least one of a synchronization and a broadcast channel).)
and a processor that controls transmission of downlink control information for paging (ERNSTROM, Fig. 7, steps 10-12, paragraphs 22, 57-58, teach reception of a paging signal (i.e. downlink control information for paging). Note, although the term “downlink control information” is not explicitly recited, the paging signal comprises information to control downlink transmissions (i.e. downlink control information).) located in a same symbol as the signal, (ERNSTROM, Figs. 4A-4D, paragraph 49, teach formats carrying both the quick paging and synchronization signals during the same OFDMA symbol transmission time period (i.e. located within a same symbol as that of the signal).)
the terminal comprises: a receiver that receives the signal including at least one of the synchronization signal and the broadcast channel; (ERNSTROM, Fig. 9, paragraphs 69-70, teach subscriber station 110/112 (i.e. terminal) comprising controller 303 (i.e. processor), radio 302 and antenna 301 forming a receiver and configured to perform the functions as describe by Fig. 7, step 10, paragraph 57, wherein the terminal receives a sync signal (i.e. signal including at least one of a synchronization and a broadcast channel).)
and a processor of the terminal that controls reception of downlink control information for paging (ERNSTROM, Fig. 7, steps 10-12, paragraphs 22, 57-58, teach reception of a paging signal (i.e. downlink control information for paging). Note, although the term “downlink control information” is not explicitly recited, the paging signal comprises information to control downlink transmissions (i.e. downlink control information).) located in a same symbol as the signal, (ERNSTROM, Figs. 4A-4D, paragraph 49, teach formats carrying both the quick paging and synchronization signals during the same OFDMA symbol transmission time period (i.e. located within a same symbol as that of the signal).)
ERSNSTROM does not describe wherein the processor of the terminal specifies a frequency resource for the downlink control information that is offset in a frequency direction with respect to a frequency resource of the signal, 
However SHIN in the same field of endeavor teaches wherein the processor of the terminal specifies a frequency resource for the downlink control information that is offset in a frequency direction with respect to a frequency resource of the signal, (SHIN, Fig. 21, steps 2120, 2130, paragraphs 264-271, teach acquiring time and frequency synchronization and receiving system information (i.e. identifying a frequency resource for downlink control information) including channel raster offset information (i.e. that the terminal utilizes to offset, from the frequency resource of the signal, in a frequency direction). Support for the cited portions is found in Provisional508, pages 17-18, see section 3.1, channel raster offset indicator.) DCI, and wherein the downlink control information, DCI, for paging is transmitted in a physical downlink control channel. (SHIN, paragraphs 80, 82, teach control information is transmitted through a PDCCH (i.e. physical downlink control channel) is referred to as downlink control information (DCI). Support for the cited portions is found in Provisional508, page 4.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of ERNSTROM to identify a frequency resource for the downlink control information (DCI) that is offset, from the frequency resource of the signal, in a frequency direction and transmit the DCI in a PDCCH. The motivation would be to provide additional information or assistant information for using legacy LTE CRS in a NB-IoT system, thereby improving transfer rate and frequency efficiency (SHIN, paragraphs 5, 92; Provisional508, page 17, section 3. Composition of Invention).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ERNSTROM et al. (US20100040015A1), hereinafter ERNSTROM, in view of SHIN (US20170251443A1), hereinafter SHIN, and further in light of DU (US20200169980A1), hereinafter DU.

Regarding claim 13, although ERNSTROM in view of SHIN teaches all the limitations with respect to claim 12 above, ERNSTROM in view of SHIN does not describe wherein the processor monitors the downlink control information in the timing of the terminal for each cycle of discontinuous reception in an idle state. 
However DU in the same field of endeavor teaches wherein the processor monitors the downlink control information in the timing of the terminal for each cycle of discontinuous reception in an idle state. (DU, paragraph 7 teaches paging notified to the UE via DCI according to a DRX cycle wherein the UE is in RRC idle state.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of DU with the teachings of the modified invention to monitor the DCI in the timing of the UE for each cycle of drx in an idle state. The motivation would be to reduce power consumption ina UE using DRX in an idle mode (DU, paragraph 3).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ERNSTROM et al. (US20100040015A1), hereinafter ERNSTROM, in view of SHIN (US20170251443A1), hereinafter SHIN, and further in light of DU (US20200169980A1), hereinafter DU.

Regarding claim 15, although ERNSTROM in view of SHIN teaches all the limitations with respect to claim 14 above, ERNSTROM in view of SHIN does not describe wherein the receiver receives, as the message, at least one of system information modification indication, an Earthquake and Tsunami Warning System (ETWS), and a Commercial Mobile Alert Service (CMAS).
However BASU MALLICK in the same field of endeavor teaches wherein the receiver receives, as the message, at least one of system information modification indication, an Earthquake and Tsunami Warning System (ETWS), and a Commercial Mobile Alert Service (CMAS). (BASU MALLICK, paragraph 135, teach initiating a paging signal wherein updated system information comprises a message such as ETWS or CMAS.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of BASU MALLICK with the teachings of the modified invention to configure, as the message, at least one of system information modification indication, an Earthquake and Tsunami Warning System (ETWS), and a Commercial Mobile Alert Service (CMAS). The motivation would be to all an eNB to notify the UE of alerts via a paging procedure (BASSU MALLICK, paragraph 135).

Response to Arguments

Applicant’s arguments, filed on 06/10/2021, hereinafter  “Remarks”, have been fully considered but they are not persuasive for the following reasons: 
On page 7 of the Remarks, Applicants assert that the prior art references of Ernstrom and Shin, whether considered separately or in combination, fail to teach “wherein the downlink control information, DCI, for paging is transmitted in a physical downlink control channel.” (as recited in the independent claims).
Examiner respectfully disagrees.
Although Ernstrom does not specifically disclose the term "downlink control information", Ernstrom's paging signal (paragraphs 22, 57-58) comprises information to control downlink transmissions, which corresponds to "downlink control information" because control information transmitted through any type of downlink channel corresponds to downlink control information, which can include uplink or downlink scheduling information. Furthermore, Examiner notes that the supporting specification of the instant application (as published) paragraph 36, teaches that a paging channel may be regarded as a configuration that accommodates a downlink control channel, which transmits downlink control information. Additionally, the prior art reference of SHIN, paragraphs 80, 82, teach control information transmitted through a PDCCH (i.e. physical downlink control channel) is referred to as downlink control information (DCI). Support for the cited portions is found in Provisional508, page 4.
On page 8 of the Remarks, with respect to claim 11, Applicants assert that the prior art reference of Shin fails to teach reception of a downlink shared channel in a symbol within a time period consisting of a given number of symbols that include a symbol for receiving downlink control information.
Examiner respectfully disagrees.
SHIN paragraphs 221-222 teach that a physical channel may be defined as a PDSCH (i.e. downlink shared channel). As further described by Fig. 3, paragraphs 79-82, wherein it is taught that a subframe comprises a control area and data area. The PDCCH (i.e. comprising the control information) transports a resource allocation and transmission format of a downlink shared channel (e.g. DL-SCH or PDSCH). The PDCCH format is determined according to the DCI, and the control information is attached to a CRC RNTI, or Paging-RNTI. Therefore a symbol receiving the control information within a first slot of a subframe (i.e. time period consisting of a given number of symbols) indicates reception of a shared channel (e.g. DL-SCH/PDSCH) in the symbol (or at least overlapping) within that time period. This information is supported by Provisional508, page 17, section 3. Composition of Invention and page 4.).  
In light of the above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of SHIN with the teachings of ERNSTROM to control reception of a downlink shared channel in a symbol receiving the DCI within a given time period. The motivation would be to provide additional information or assistant information for using legacy LTE CRS in a NB-IoT system, thereby improving transfer rate and frequency efficiency (SHIN, paragraphs 5, 92; Provisional508, page 17, section 3. Composition of Invention).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                                                                                                                                                                                    
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALLI Z BUTT/Examiner, Art Unit 2412